DREW, J.
Plaintiff sued on open account and secured judgment in the lower court, as prayed for. Defendant appealed to this court, and during the pendency of the appeal paid and settled the judgment in full. Appellee has filed a motion to dismiss the appeal for that. reason and appellant’s counsel in this ' court admitted the correctness of the allegations in the motion.
The judgment of the lower court has been fully acquiesced in by appellant and there is nothing before this court. The motion to dismiss the appeal will have to be sustained. It is therefore ordered, adjudged and decreed that the appeal taken herein is dismissed, at appellant’s cost.